11-2450                                                                         BIA
    Haxhari v. Holder                                                      A095 467 979
                                                                           A095 467 980

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR
AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 14th day of August, two thousand twelve.

    PRESENT:
             ROBERT D. SACK,
             PETER W. HALL,
             SUSAN L. CARNEY,
                  Circuit Judges.
    _____________________________________

    ALTIN HAXHARI, RITA HAXHARI,

                        Petitioners,

                         v.                                   11-2450
                                                              NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,

             Respondent.
    _____________________________________

    FOR PETITIONERS:                   Saul C. Brown, New York, N.Y.

    FOR RESPONDENT:                    Tony West, Assistant Attorney
                                       General; William C. Peachey,
                                       Assistant Director; Jonathan
                                       Robbins, Trial Attorney, Office of
                                       Immigration Litigation, United
                                       States Department of Justice,
                                       Washington, D.C.
     UPON DUE CONSIDERATION of this petition for review of a
Board of Immigration Appeals (“BIA”) decision, it is hereby
ORDERED, ADJUDGED, AND DECREED, that the petition for review
is DENIED.

     Petitioners Altin and Rita Haxhari, natives and
citizens of Albania, seek review of the May 26, 2011,
decision of the BIA denying their motion to reopen. In re
Altin Haxhari, et al., Nos. A095 467 979/980 (B.I.A. May 26,
2011). We assume the parties’ familiarity with the
underlying facts and procedural history of the case.

     An alien seeking to reopen proceedings may file one
motion to reopen no later than 90 days after the date on
which the final administrative decision was rendered. 8
U.S.C. § 1229a(c)(7)(C)(i); 8 C.F.R. § 1003.2(c)(2). There
is no dispute that Altin Haxhari’s February 2010 motion was
untimely and number-barred, as it was his second motion to
reopen and was filed more than six years after the BIA’s
final administrative decision.* See 8 U.S.C.
§ 1229a(c)(7)(C)(i); 8 C.F.R. § 1003.2(c)(2). The time and
number limitations, however, do not apply to a motion to
reopen if it is “based on changed circumstances arising in
the country of nationality . . . if such evidence is
material and was not available and could not have been
discovered or presented at the previous hearing.” 8 C.F.R.
§ 1003.2(c)(3)(ii); see also 8 U.S.C. § 1229a(c)(7)(C)(ii).
Here, the BIA determined that Haxhari demonstrated changed
circumstances arising in Albania, excusing the time and
number limitations on his motion to reopen, but denied the
motion because he did not show prima facie eligibility for
the relief sought. The BIA’s denial of Haxhari’s motion to
reopen was not an abuse of discretion. See INS v. Abudu,
485 U.S. 94, 104-05 (1988); Kaur v. BIA, 413 F.3d 232, 233
(2d Cir. 2005) (per curiam).

     The BIA’s finding—that the evidence Haxhari submitted
in support of his claim was not material because it failed
to establish his prima facie eligibility for asylum—is
supported by substantial evidence. See Shao v. Mukasey, 546
F.3d 138, 169 (2d Cir. 2008). While Haxhari provided
evidence that Pjeter Kola set his family home on fire, he
did not provide any evidence that the underlying dispute is
based on a protected ground. All accounts indicate that the

    *
     The claims of Altin Haxhari’s wife, Rita, are entirely
derivative of his claim.
                             2
disagreement between the Kola family and the Haxhari family
relates to the ownership of a particular piece of property.
See 8 U.S.C. § 1158(b)(1)(B) (personal retribution is not a
ground upon which asylum can be granted); Melgar de Torres
v. Reno, 191 F.3d 307, 314 (2d Cir. 1999) (“[A] well-founded
fear of persecution must be on account of an enumerated
ground set forth in the Act, and general crime conditions
are not a stated ground.”).

     Moreover, Haxhari provided evidence that Kola was
arrested and detained after he set the house on fire and
that the Committee of Nationwide Reconciliation was
mediating the feud between the two families. Consequently,
as the BIA found, Haxhari did not show that the Albanian
government was unable or unwilling to protect individuals
from blood feuds. See Ivanishvili v. U.S. Dep’t of Justice,
433 F.3d 332, 342 (2d Cir. 2006) (recognizing that private
acts can give rise to persecution if the government is shown
unwilling to control such actions). Accordingly, the BIA
did not abuse its discretion in denying Haxhari’s motion to
reopen because his evidence failed to establish a prima
facie case for asylum. See Abudu, 485 U.S. at 104-05.

     For the foregoing reasons, the petition for review is
DENIED. As we have completed our review, any stay of
removal that the Court previously granted in this petition
is VACATED, and the pending motion for a stay of removal in
this petition is DENIED as moot. Any pending request for
oral argument in this petition is DENIED in accordance with
Federal Rule of Appellate Procedure 34(a)(2), and Second
Circuit Local Rule 34.1(b).

                           FOR THE COURT:
                           Catherine O’Hagan Wolfe, Clerk




                             3